               Case 6:18-bk-06126-LVV            Doc 73   Filed 01/02/20    Page 1 of 47


                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION
In re:                                       CASE NO. 6:18-BK-06126-CCJ
                                             CHAPTER 7
KEVIN EDWARD HAGGERTY,

       Debtors.
                                             /

                       MOTION FOR RELIEF FROM AUTOMATIC STAY

         NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without
further notice or hearing unless a party in interest files a response within 21 days from the date
set forth on the attached proof of service, plus an additional three days for service if any party
was served by U.S. Mail. You should read these papers carefully and discuss them with your
attorney if you have one. If the paper is an objection to your claim in this bankruptcy case, your
claim may be reduced, modified, or eliminated.

If you object to the relief requested in this paper, you must file a response with the Clerk of the
Court at 400 West Washington Street, Suite 5100, Orlando, FL 32801 and serve a copy on the
movant’s attorney, Howard Law Group, 4755 Technology Way, Suite 104, Boca Raton, FL 33431,
and any other appropriate persons within the time allowed. If you file and serve a response
within the time permitted, the Court will either schedule and notify you of a hearing or consider
the response and grant or deny the relief requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do not
oppose the relief requested in the paper, will proceed to consider the paper without further notice
or hearing, and may grant the relief requested.

       U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGLOO SERIES IV

TRUST ("Movant") hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the

automatic stay with respect to certain real property of the Debtor(s) having an address of 617 Rosegate

Lane, Orlando, FL 32835 (the "Property"). The facts and circumstances supporting this Motion are set

forth in the Affidavit in Support of Motion for Relief from Automatic Stay attached hereto as Exhibit F

(the "Affidavit"). In further support of this Motion, Movant respectfully states:

1.     A petition under Chapter 13 of the United States Bankruptcy Code was filed with respect to the

Debtor(s) on October 4, 2018, and converted to a Chapter 7 case on November 12, 2019.
               Case 6:18-bk-06126-LVV          Doc 73    Filed 01/02/20     Page 2 of 47


2.      The Debtor(s) has/have executed and delivered or is/are otherwise obligated with respect to that

certain promissory note in the original principal amount of $268,000.00 (the "Note"). A true and

correct copy of the Note is attached hereto as Exhibit A. Movant is an entity entitled to enforce the

Note.

3.      Pursuant to that certain Mortgage (the "Mortgage"), all obligations (collectively, the

"Obligations") of the Debtor(s) under and with respect to the Note and the Mortgage are secured by the

Property. A true and correct copy of the Mortgage is attached hereto as Exhibit B.

4.      All rights and remedies under the Mortgage have been assigned to the Movant pursuant to that

certain assignment of mortgage, a true and correct copy of which is attached hereto as Exhibit C.

5.      The loan was subsequently modified. A copy of the Loan Modification Agreement is attached

hereto as Exhibit D.

6.      The legal description of the Property is

        LOT 28, LAKE ROSE POINTE, ACCORDING TO THE PLAT THEREOF AS RECORDED
        IN PLAT BOOK 14, PAGE 69, OF THE PUBLIC RECORDS OF ORANGE COUNTY,
        FLORIDA.

7.      As of the petition date, the outstanding unpaid principal balance under the Note was

$194,943.57, and the Debtor has defaulted under the terms of the Note and Mortgage by failing to

make the payment due on June 1, 2015.

8.      In addition to the other amounts due to Movant reflected in this Motion, as of the date hereof, in

connection with seeking the relief requested in this Motion, Movant has also incurred $950.00 in legal

fees and $181.00 in costs.

9.      The estimated market value of the Property is $247,622.00. The basis for such valuation is

oRANGE County Property Appraiser. A copy of the valuation is attached hereto as Exhibit E.

10.     Upon information and belief, the aggregate amount of encumbrances on the Property listed in

the Schedules or otherwise known, including but not limited to the encumbrances granted to Movant, is
               Case 6:18-bk-06126-LVV         Doc 73      Filed 01/02/20    Page 3 of 47


$444,300.86.

11.    Secured Creditor requests that all communications sent by Secured Creditor in connection with

proceeding against the property including, but not limited to, notices required by state law and

communications to offer and provide information with regard to a potential Forbearance

Agreement, Loan Modification, Refinance Agreement, Loss Mitigation Agreement, or other Loan

Workout, may be sent directly to Debtor.

12.    Cause exists for relief from the automatic stay for the following reasons:

       (a)     Movant`s interest in the Property is not adequately protected.

       (b)     Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor(s) has/have no equity in the Property.

13.    Pursuant to 11 U.S.C. § 362(e), Movant requests that in the event a hearing is necessary, said

hearing be held within thirty (30) days.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay

and granting the following:

1.     Relief from the stay allowing Movant (and any successors or assigns) to proceed under

applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the

Property.

2.     That the Order be binding and effective despite any conversion of this bankruptcy case to a case

under any other chapter of Title 11 of the United States Code.

3.     That the 14-day stay of the relief order pursuant to FRBP 4001 be waived.

4.     For such other relief as the Court deems proper.
              Case 6:18-bk-06126-LVV         Doc 73   Filed 01/02/20    Page 4 of 47


                                             Respectfully submitted,
                                             HOWARD LAW GROUP

                                             /s/ Matthew Klein
                                             MATTHEW KLEIN
                                             FLORIDA BAR#: 73529
                                             4755 Technology Way, Suite 104
                                             Boca Raton, FL 33431
                                             Telephone: 954-893-7874
                                             Fax: 888-235-0017
                                             Email: matthew@howardlawfl.com


       I HEREBY CERTIFY that on January 2, 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF System, which will send a notice of electronic filing to all
CM/ECF participants:

Charles W. Price, Esq., 400 Maitland Avenue, Altamonte Springs, FL 32701

Laurie K. Weatherford, Trustee, PO Box 3450, Winter Park, FL 32790

Office of the US Trustee, 400 West Washington Street, Suite 1100, Orlando, FL 32801

And a true and correct copy was mailed to:

Kevin Edward Haggerty, 617 Rosegate Lane, Orlando, FL 32835

                                                 /s/ Matthew Klein
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 5 of 47
                                         EXHIBIT A
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 6 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 7 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 8 of 47




                                               EXHIBIT B
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 9 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 10 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 11 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 12 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 13 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 14 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 15 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 16 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 17 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 18 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 19 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 20 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 21 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 22 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 23 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 24 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 25 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 26 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 27 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 28 of 47
                                   EXHIBIT C
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 29 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 30 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 31 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 32 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 33 of 47




                                        EXHIBIT D
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 34 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 35 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 36 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 37 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 38 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 39 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 40 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 41 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 42 of 47
617 Rosegate Ln                                                                                                                                            https://www.ocpafl.org/searches/ParcelSearch.aspx

                                    EXHIBIT E
                                       Case 6:18-bk-06126-LVV                                          Doc 73            Filed 01/02/20                      Page 43 of 47



                    Searches           Sales Search                Results                Property Record Card                     My Favorites                                         Sign up for e-Notify...


          617 Rosegate Ln                      < 34-22-28-4722-00-280 >

          Name(s)                                            Physical Street Address

          Haggerty Kevin E                                   617 Rosegate Ln
          Mailing Address On File                            Postal City and Zipcode

          617 Rosegate Ln                                    Orlando, Fl 32835
          Orlando, FL 32835-4427                             Property Use
          Incorrect Mailing Address?                         0103 - Single Fam Class III
                                                             Municipality

                                                             Un-Incorporated


          View 2019 Property Record Card
                                                                                                                                                                                            Update Information
             Property Features                                                                         Sales Analysis              Location Info                Market Stats
                                                Values, Exemptions and Taxes

         Historical Value and Tax Benefits                                                                                           Has Homestead in 2020             2019 Tax Breakdown

          Tax Year Values                           Land                 Building(s)                   Feature(s)          Market Value             Assessed Value

          2019                                    $68,900         +         $167,972             +       $10,750 = $247,622          (12%)      $153,486      (1.9%)

          2018                                    $53,000         +         $156,636             +       $11,250 = $220,886          (2.9%)     $150,624      (2.1%)

          2017                                    $50,000         +         $152,703             +       $12,000 = $214,703          (4.4%)     $147,526      (2.1%)

          2016                                    $45,000         +         $148,258             +       $12,500 = $205,758                     $144,492

          Tax Year Benefits                Original Homestead               Additional Hx            Other Exemptions              SOH Cap             Tax Savings

          2019                                              $25,000                    $25,000                      $0              $94,136                  $2,158

          2018                                              $25,000                    $25,000                      $0              $70,262                  $1,791

          2017                                              $25,000                    $25,000                      $0              $67,177                  $1,758

          2016                                              $25,000                    $25,000                      $0              $61,266                  $1,691

         2019 Taxable Value and Certified Taxes                                                                  TAX YEAR | 2019 • 2018 • 2017 • 2016

          Taxing Authority                                   Assd Value         Exemption            Tax Value              Millage Rate              Taxes %
          Public Schools: By State Law (Rle)                 $153,486           $25,000              $128,486             3.8610    (-4.69%)       $496.08 27 %
          Public Schools: By Local Board                     $153,486           $25,000              $128,486             3.2480     (0.00%)       $417.32 22 %
          Orange County (General)                            $153,486           $50,000              $103,486             4.4347     (0.00%)       $458.93 25 %
          Unincorporated County Fire                         $153,486           $50,000              $103,486             2.2437     (0.00%)       $232.19 13 %
          Unincorporated Taxing District                     $153,486           $50,000              $103,486             1.8043     (0.00%)       $186.72 10 %
          Library - Operating Budget                         $153,486           $50,000              $103,486             0.3748     (0.00%)        $38.79 2 %
          St Johns Water Management District                 $153,486           $50,000              $103,486             0.2414    (-5.78%)        $24.98 1 %
                                                                                                                         16.2079                 $1,855.01


         2019 Non-Ad Valorem Assessments

          Levying Authority                                    Assessment Description                                                                                   Units    Rate                  Assessment
          COUNTY SPECIAL ASSESSMENT                            STREET LIGHTS - STREET LIGHTS - (407)836-5770                                                            1.00     $62.65                    $62.65
          COUNTY SPECIAL ASSESSMENT                            WASTE PRO - GARBAGE - (407)836-6601                                                                      1.00     $230.00                  $230.00
          COUNTY SPECIAL ASSESSMENT                            STORMWATER MGMT - RETENTION PONDS - (407)836-7990                                                        1.00     $78.00                    $78.00
                                                                                                                                                                                                          $370.65



                                                                                                                                               2019 Gross Tax Total:                $2,225.66
                                                                                                                                               2019 Tax Savings Tax Savings
                                                                                                                                               Your property taxes without exemptions would be:         $4,013.43
                                                                                                                                               Your ad-valorem property tax with exemptions is:    ‒    $1,855.01
                                                                                                                                               Providing You A Savings Of:                        =     $2,158.42

                                                        This Data Printed on 12/31/2019 and System Data Last Refreshed on 12/30/2019




1 of 1                                                                                                                                                                                            12/31/2019, 12:59 PM
    Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 44 of 47
EXHIBIT F
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 45 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 46 of 47
Case 6:18-bk-06126-LVV   Doc 73   Filed 01/02/20   Page 47 of 47
